DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference characters “210” and “220”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 19 and 20 are objected to because of the following informalities:  Claims 19 and 20 should depend from claim 20.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the multiple layers" in line 3 and “the multiple levels” in line 12.  There is insufficient antecedent basis for these limitation in claim 1.  Independent claims 12 and 16 have similar limitations and are rejected for the same reason.  Dependent claims 2-11, 13-15 and 17-20 depend from independent claims 1, 12 or 16 and are rejected for the same reason.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication 2021/0374027 to Joglekar et al. (Joglekar).
Claim 1
With regard to automatically obtaining train data from the computer system, wherein the train data comprises features associated with the multiple layers of the computer system that affect performance metrics defined by a selected benchmark; Joglekar teaches retrieving a plurality of sets of metrics (pars. 66, 123, 124; Fig. 5A, step 502).
With regard to automatically applying the train data to train a plurality of machine learning (ML) models; Joglekar teaches using the sets of metrics to train a machine learning model (pars. 66, 71, 125-127; Fig. 5A, step 504).
With regard to creating a train snapshot corresponding to the selected benchmark based on a selected ML model from the plurality of ML models, wherein the train snapshot is associated with a previous state of the computer system; Joglekar teaches determining a metric anomaly score using current metrics (pars. 148-150; Fig. 5A, steps 520, 522, 524).
With regard to creating a test snapshot corresponding to the selected benchmark or workload, wherein the test snapshot is associated with a transition state of the computer system; Joglekar teaches collecting current metrics (par. 131; Fig. 5A, step 508).
With regard to detecting whether an anomaly is associated with each of the multiple levels of the computer system based on the train snapshot and the test snapshot, Joglekar teaches determining if the current set of metrics are anomalous by comparing the current set of metrics to the thresholds created using the machine learning model (pars. 151, 152; Fig. 5A, steps 526, 528).
Claim 2
Joglekar teaches that the detected anomaly is indicative of a discrepancy between the previous state of the computer system and the transition state of the computer system that affect performance or energy efficiency metrics defined by the selected benchmark or workload (pars. 151, 152).
Claim 4
Joglekar teaches detecting whether a change in the features associated with the multiple layers of the computer system occurred between the previous state of the computer system and the transition state of the computer system (pars. 151, 152).
Claim 16
With regard to a processor programmed to: automatically obtain train data from the computer system, wherein the train data comprises features associated with the multiple layers of the computer system that affect performance metrics defined by a selected benchmark; Joglekar teaches retrieving a plurality of sets of metrics (pars. 66, 123, 124; Fig. 5A, step 502).
With regard to a processor programmed to: automatically apply the train data to train a plurality of machine learning (ML) models; Joglekar teaches using the sets of metrics to train a machine learning model (pars. 66, 71, 125-127; Fig. 5A, step 504).
With regard to a processor programmed to: create a train snapshot corresponding to the selected benchmark based on a selected ML model from the plurality of ML models, wherein the train snapshot is associated with a previous state of the computer system; Joglekar teaches determining a metric anomaly score using current metrics (pars. 148-150; Fig. 5A, steps 520, 522, 524).
With regard to a processor programmed to: create a test snapshot corresponding to the selected benchmark or workload, wherein the test snapshot is associated with a transition state of the computer system; Joglekar teaches collecting current metrics (par. 131; Fig. 5A, step 508).
With regard to a processor programmed to: detect whether an anomaly is associated with each of the multiple levels of the computer system based on the train snapshot and the test snapshot; Joglekar teaches determining if the current set of metrics are anomalous by comparing the current set of metrics to the thresholds created using the machine learning model (pars. 151, 152; Fig. 5A, steps 526, 528).
Claim 17
Joglekar teaches that the detected anomaly is indicative of a discrepancy between the previous state of the computer system and the transition state of the computer system that affect performance or energy efficiency metrics defined by the selected benchmark or workload (pars. 151, 152).
Claim 19
Joglekar teaches a processor programed to: detect whether a change in the feature associated with the multiple layers of the computer system occurred between the previous state of the computer system and the transition state of the computer system (pars. 151, 152).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joglekar.
Claim 3
Joglekar teaches all the limitations of claim 1 upon which claim 3 depends. Further applications are inherent to computer systems.  Joglekar does not teach that the multiple layers of the computer system comprise each of the levels from a lower Basic Input/Output System (BIOS) level of the computer system to an upper application level of the computer system.  The Examiner takes Official notice that BIOS levels of a computer system are well known.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anomaly detection, as taught by Joglekar, to include a computer with a BIOS, because then anomalies in BIOS would have been detected.
Claim 12
With regard to an anomaly detection and tuning recommendation system programmed to: automatically obtain train data from the computer system, wherein the train data comprises features associated with the multiple layers of the computer system that affect performance metrics defined by a selected benchmark; Joglekar teaches retrieving a plurality of sets of metrics (pars. 66, 123, 124; Fig. 5A, step 502).
With regard to the system programmed to: automatically apply the train data to train a plurality of machine learning (ML) models; Joglekar teaches using the sets of metrics to train a machine learning model (pars. 66, 71, 125-127; Fig. 5A, step 504).
With regard to the system programmed to: create a train snapshot corresponding to the selected benchmark based on a selected ML model from the plurality of ML models, wherein the train snapshot is associated with a previous state of the computer system; Joglekar teaches determining a metric anomaly score using current metrics (pars. 148-150; Fig. 5A, steps 520, 522, 524).
With regard to the system programmed to: create a test snapshot corresponding to the selected benchmark or workload, wherein the test snapshot is associated with a transition state of the computer system; Joglekar teaches collecting current metrics (par. 131; Fig. 5A, step 508).
With regard to the system programmed to: detect whether an anomaly is associated with each of the multiple levels of the computer system based on the train snapshot and the test snapshot; Joglekar teaches determining if the current set of metrics are anomalous by comparing the current set of metrics to the thresholds created using the machine learning model (pars. 151, 152; Fig. 5A, steps 526, 528).
Joglekar does not teach that the computer system comprises multiple layers including a lower Basic Input/Output System (BIOS) level to an upper application level.  The Examiner takes Official notice that BIOS levels of a computer system are well known.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anomaly detection, as taught by Joglekar, to include a computer with a BIOS, because then anomalies in BIOS would have been detected.
Claim 18
Joglekar teaches all the limitations of claim 17 upon which claim 18 depends.  Joglekar does not teach that the multiple layers of the computer system comprise each of the levels from a lower Basic Input/Output System (BIOS) level of the computer system to an upper application level of the computer system.  The Examiner takes Official notice that BIOS levels of a computer system are well known.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anomaly detection, as taught by Joglekar, to include a computer with a BIOS, because then anomalies in BIOS would have been detected.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joglekar in view of US Patent Application Publication 2021/0117977 to Kim et al. (Kim).
Claim 8
Joglekar teaches all the limitations of claim 1 upon which claim 8 depends.  Joglekar does not teach that the selected ML model comprises a ML model from the plurality of the ML models that is identified as a best fit model for respective benchmarks based on the Root Mean Square Error (RMSE) value.  Kim teaches selecting a machine learning model based on root mean squared error (par. 18).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anomaly detection, as taught by Joglekar, to include selecting a model based on RMSE, as taught by Kim, because then the best performing model would have been selected (Kim, par. 18).
Allowable Subject Matter
Claims 5-7, 9-11, 14, 15 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212. The examiner can normally be reached M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL L BARBEE/Primary Examiner, Art Unit 2857